REQUESTED BY: Senator Don Wesely Nebraska State Legislature State Capitol, Room 808 Lincoln, Nebraska 68509
Dear Senator Wesely:
You have asked this office whether `the legislative rule limiting consideration of bills during the special session to bills introduced at the request of the Governor' is `an unconstitutional abridgment of the rights of those senators who wish to introduce legislation within the limits of the Governor's proclamation.'
Article III, Section 10, of the Nebraska Constitutions states in part that `the Legislature shall determine the rules of its proceedings. . . .' Under this provision the Legislature has complete authority to determine the rules of its own proceedings `in the absence of constitutional restraints.'State ex rel. Johnson v. Hagemeister, 161 Neb. 475,73 N.W.2d 625 (1955).
The amendment of this legislative rule appears to be within the scope of that authority. The nature of the limitation on bills to be considered in this special session appears to be unimportant as long as the Legislature has properly amended its own rules. This limitation was self-imposed by the Legislature and not by the Governor.
We are likewise unaware of any constitutional restraints which this amended rule would violate. Thus, it appears that this amendment to the legislative rules is proper and completely within the constitutional authority of the Legislature.
Very truly yours, PAUL L. DOUGLAS Attorney General John Boehm Assistant Attorney General